Citation Nr: 0015949	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether a substantive appeal of a denial of service 
connection for the cause of the veteran's death was timely 
filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  He died on December [redacted], 1996.  The appellant 
is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In June 1999, the Board remanded this case to the RO.  The 
case was returned to the Board in May 2000.  

FINDINGS OF FACT

1. On March 27, 1997, the appellant was notified by the 
agency of original jurisdiction of the denial of her claim 
for service connection for the cause of the veteran's 
death.

2. Thereafter, the appellant filed a timely notice of 
disagreement and a statement of the case was issued in 
January 1998.

3. VA Form 9, Appeal to the Board of Veterans' Appeals, was 
received by the agency of original jurisdiction on July 
10, 1998.


CONCLUSION OF LAW

The veteran's surviving spouse did not perfect an appeal to 
the Board of Veterans' Appeals of the agency of original 
jurisdiction's denial of her claim of entitlement to 

service connection for the cause of the veteran's death.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal of a determination by an agency of original 
jurisdiction consists of a timely field Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  

A Substantive Appeal consists of a properly completed VA 
Form 9, "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appeal, whichever 
period ends later.  38 C.F.R. § 20.302 (1999).  

In the instant case, the issue certified for appeal by the RO 
was entitlement to service connection for the cause of the 
veteran's death.  A rating decision in March 1997 denied the 
appellant's claim for that benefit, and notification of the 
rating action was mailed to her by the RO on March 27, 1997.  
Therefore, a Substantive Appeal would have to have been filed 
by March 27, 1998, in order to be timely.  38 C.F.R. 
§ 20.302.  


The appellant filed a Notice of Disagreement with the denial 
of service connection for the cause of the veteran's death in 
September 1997.  A Statement of the Case was furnished to her 
by the RO in January 1998.  The appellant's Substantive 
Appeal, on VA Form 9, was received on July 10, 1998, more 
than one year after the notification of March 27, 1997.  
Thus, this case presents the issue of whether the appeal to 
the Board of the denial of service connection for the cause 
of the veteran's death was perfected in a timely manner.  

Whether a Substantive Appeal has been filed on time is an 
appealable issue.  38 C.F.R. § 19.34 (1998).  Subject to 
review by courts of competent jurisdiction, only the Board 
will make final decisions with respect to its jurisdiction.  
38 C.F.R. § 20.101(c) (1999).  While this case was in remand 
status, the appellant was afforded an opportunity to present 
evidence and argument on the issue of whether she filed a 
timely substantive appeal of the RO's denial of service 
connection for the cause of the veterans's death.

Applying the applicable law and regulations to the facts of 
this case, the Board finds that a timely substantive appeal 
of the RO's denial of entitlement to service connection for 
the cause of the veteran's death was not filed by the 
appellant.  Consequently, her claim for that benefit must be 
dismissed, as the Board does not have jurisdiction of that 
issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.   




ORDER

A timely substantive appeal of a denial of service connection 
for the cause of the veteran's death not having been filed by 
his surviving spouse, the appeal to the Board of Veterans' 
Appeals on that issue is dismissed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

